Citation Nr: 0734126	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  96-08 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the character of the veteran's discharge from 
military service in December 1994 constitutes a bar to 
receipt of Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from August 1978 to 
December 1994.  He received a dishonorable discharge from 
service in December 1994 as a result of a sentence of general 
court-martial.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 administrative decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue on appeal was before the Board in January 1998 and 
September 2003.  It was remanded both times for additional 
evidentiary development.  

In January 2003, the veteran submitted claims of entitlement 
to service connection for residuals of a right leg injury, a 
right eye injury, tinnitus and a back disorder.  As these 
matters have not been developed or certified for appeal and 
are not inextricably intertwined with the issue now before 
the Board, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant received a bad conduct discharge for his 
period of service between December 30, 1991 and December 30, 
1994 as a result of a sentence of a general court-martial.

2.  The appellant was not insane at the time of the 
commission of the offenses that resulted in his general 
court-martial.

3.  The appellant's bad conduct discharge is considered a 
dishonorable discharge for purposes of VA benefits.



CONCLUSION OF LAW

The character of the appellant's discharge from service 
between December 30, 1991 and December 30, 1994 is a bar to 
VA benefits. 38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in May 2003, 
September 2004 and February 2006 VCAA letters have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and the 
responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the February 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim, the veteran has had the chance to submit evidence in 
response to the VCAA letters and his claim was readjudicated.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the VCAA letters and also was 
provided with notice of the types of evidence necessary to 
establish a rating and effective date for the disabilities on 
appeal in a March 2006 VCAA letter.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  In statements from the veteran which were received 
in February 2006 and April 2007, the veteran indicated that 
he did not have any additional evidence to submit in support 
of his claim.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.

Analysis

The veteran was involved in a motor vehicle accident in May 
1993 while on active duty which caused injuries to his right 
knee which eventually resulted in an above the knee 
amputation.  

In October 1994, the veteran submitted a claim of entitlement 
to service connection for residuals of a motor vehicle 
accident which occurred in May 1993.  

In a January 1996 Administrative decision, VA determined that 
the veteran's discharge from active duty for the period from 
December 30, 1991 to December 30, 1994 was dishonorable for 
VA purposes and was a bar to the veteran's receipt of VA 
benefits.  

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  In addition, benefits are not payable where a 
former service member was discharged or released by reason of 
the sentence of a general court-martial.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(2).  However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time of the committing of the offense causing 
such discharge or release. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

The evidence clearly demonstrates that the appellant was 
discharged from service with a bad conduct discharge as a 
result of a sentence of a general court-martial.  The service 
personnel records demonstrate that the veteran was sentenced 
by General Court-Martial in October 1993 to confinement for 
15 years, forfeiture of $214.00 per month for 15 years, 
reduction in rank to the grade of E1 and a dishonorable 
discharge.  The veteran was found guilty of sexual offenses 
involving children under the age of 16.  

In April 1998, the Board for Correction of Military Records 
denied the veteran's application for correction of the 
military record.  

Congress has prescribed in 38 U.S.C.A. § 5303(a) that a 
discharge or release from service as a result of a sentence 
of a general court-martial "shall bar all rights of such 
persons under laws administered by the Secretary based upon 
the period of service from which discharged or dismissed."  
38 U.S.C.A. § 5303(a).  The only defense to that statutory 
bar to VA benefits is if it is established that at the time 
of the commission of the offense leading to the person's 
court-martial and discharge that the person was insane.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

According to 38 C.F.R. § 3.354(a), an insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(b) provides when a rating agency is concerned 
with determining whether a appellant was insane at the time 
he committed an offense leading to his court-martial, 
discharge or resignation (38 U.S.C. § 5303(b)), it will base 
its decision on all the evidence procurable relating to the 
period involved, and apply the definition in paragraph (a) of 
this section.  The insanity need not have caused the 
misconduct; it must only have existed at the time of the 
commission of the offense leading to the person's discharge.  
Struck v. Brown, 9 Vet. App. 145 (1996).

The burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses.  
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

In the current case before the Board, the veteran has not 
argued that he was insane at the time he committed the 
offenses which led to his court-martial.  The service medical 
records were negative with regard to complaints of, diagnosis 
of or treatment for any mental disorders during the time 
period when it was determined that the veteran had committed 
the offenses in question.  The report of the court-martial 
indicates that the veteran committed the pertinent offenses 
between April 5, 1990 and February 14, 1993.  There is no 
evidence of record which supports a finding that the veteran 
was insane at the time he committed the offenses which led to 
his court-martial.  

Congress has prescribed that when a discharge is a result of 
a sentence of a general court-martial that VA benefits are 
unavailable.  Neither the RO, nor the Board, is free to 
ignore statutes enacted by Congress.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 20.101(a).  Therefore, the Board must conclude 
that the character of the appellant's discharge from service 
for the period of December 30, 1991 to December 30, 1994 is a 
bar to VA benefits.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


